DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 8, 9, 14, 15, 17 and 19-22 are pending in this application, Claims 17 and 19-22 are acknowledged as withdrawn, Claims 1-3, 8, 9, 14 and 15 were examined on their merits.

The objection to the disclosure due to the improper use of a Trademark has been withdrawn due to the Applicant’s amendment to the Specification filed 04/05/2021.

The objections to Claims 13 and 14 because of minor informalities has been withdrawn due to the Applicant’s amendments to the claims filed 04/05/2021.

The objection to Claim 5 as containing an improper Markush group has been withdrawn due to the Applicant’s cancellation of the claim in the amendments filed 04/05/2021. 





The rejection of Claim 5 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s cancellation of the claim in the amendments filed 04/05/2021. 

The rejection of Claim 8 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 04/05/2021. 

The rejection of Claim 5 under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn due to the Applicant’s cancellation of the claim in the amendments filed 04/05/2021.


The rejection of Claim(s) 1, 2, 4, 5, 7-9 and 11-15 under 35 U.S.C. § 102(a)(1) as being anticipated by Wolf et al. (2015) as evidenced by Gordon et al. (2012) and Riven et al. (2014), has been withdrawn due to the Applicant’s amendments to the claims filed 04/05/2021.

The rejection of Claim(s) 1, 3, 5, 8, 9 and 11 under 35 U.S.C. § 102(a)(2) as being anticipated by Kragh et al. (US 2017/0325479 A1), cited in the International Search Report, has been withdrawn due to the Applicant’s amendments to the claims filed 04/05/2021.

The rejection of Claim 1, 2, 4, 5, 7-9 and 11-16 under 35 U.S.C. § 103 as being unpatentable over Wolf et al. (2015) as evidenced by Gordon et al. (2012) and Riven et al. (2014), has been withdrawn due to the Applicant’s amendments to the claims filed 04/05/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 04/05/2021, with respect to the above objections/rejections have been fully considered and are persuasive.  The objections/rejections have been withdrawn. 

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



The abstract of the disclosure remains objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required. See MPEP § 608.01(b).

Response to Arguments

Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 

 Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).


 See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 12 and 13 of copending Application No. 16/471,507 (reference application).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a feed composition comprising a protease from Peptidase family S53, wherein the composition has a pH of ≥5, and at least one agent or buffer that is present in a concentration suitable to maintain the pH of said composition at a value of ≥ 5, and wherein the composition has increased stability and/or storage life.

This is made obvious by Claims 2, 12 and 13 of co-pending Application No. 16/471,507, which is drawn to a feed composition comprising a protease from Peptidase family S53, and which has a pH of ˃ 5.

The ‘507 Application does not teach a composition wherein the composition further comprises at least one agent or buffer that is present in a concentration suitable to maintain the pH of said composition at a value of ≥ 5, and wherein the composition has increased stability and/or storage life, as now required by instant Claim 1;
wherein the pH is caused by the protein expression as such, or by the cultivation conditions or fermentation conditions, as required by instant Claim 8;
or wherein the protease remains inactive at a pH of ≥ 5, as required by instant Claim 9.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed composition comprising a protease of the ‘507 Application to have a pH of ≥ 5 because the claims of the ‘507 Application also teaches that the composition comprising the same protease has that pH, therefore it would be expected to have that same pH when in a feed composition.  It would have been further obvious to the ordinary artisan before the effective filing date of the claimed invention to include an agent or buffer at a concentration suitable to maintain the pH of said composition at a value of ≥ 5 because this would ensure that the protease composition is maintained at the desired pH.  Those of ordinary skill in the art would have been motivated to make this modification in order to preserve/maintain the desired pH of the composition. There would have been a reasonable expectation of success in making this modification because the use of buffering agents to maintain pH is well within the purview of those of ordinary skill in the scientific arts.



With regard to the limitations of instant Claims 1, 8 and 9, respectively, wherein the composition has increased stability and/or storage life,  that the pH is caused by the protein expression as such, or by the cultivation conditions or fermentation conditions and the protease remains inactive at a pH of ≥ 5, these are characteristic features of the preparation of the claimed protease/feed composition.  As the protease/feed composition of the ‘507 Application is the same as the instant protease/feed composition it would be expected to have the same properties, even if prepared in another manner.  The MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claims 1, 2, 3 and 8-9 are newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 12 and 13 of copending Application No. 16/471,507 (reference application), in view of Gupta et al. (2015), of record.

The teachings of 16/471,507 were discussed above.

The ‘507 Application did not teach a composition further comprising a phytase, as required by Claim 3.

Gupta et al. teaches that phytic acid is the major storage form of phosphorous in cereals, legumes, oil seeds and nuts.  Phytic acid is known as a food inhibitor which chelates micronutrient and prevents it to be bioavailable for monoqastric animals, including humans, because they lack enzyme phytase in their digestive tract (Pg. 676, Abstract), and teaches the use of phytase as a feed pre-treatment to remove phytic acid and increase phosphorus bioavailability and the nutritive value of feed (Pg. 680, Column 2, Lines 41-47).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the ‘507 Application of
S53 protease and feed to include a phytase as taught by Gupta et al. because this is no more than the use of a known technique (addition of phytase to a feed composition) to improve a similar product (enzyme/feed composition) in the same way (increase
phosphorus bioavailability and the nutritive value of feed).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
 (C) Use of known technique to improve similar devices (methods, or products) in the same way

There would have been a reasonable expectation of success because both references are drawn to the same field of endeavor, that is, enzyme and feed compositions.

Claims 1, 2, 8, 9 and 14-15 are newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 12 and 13 of copending Application No. 16/471,507 (reference application), and in view of Wolf et al. (2015) as evidenced by Gordon et al. (2012) and Rivin et al. (2014), all of record.

The teachings of 16/471,507 were discussed above.

The ‘507 Application did not teach a method of activating a composition of claim 1 wherein the method comprises decreasing the pH of said composition to a value of ≤ 5, as required by Claim 14;
or wherein the decrease of the pH is at least partly accomplished by adding a suitable agent or buffer to the composition, adding the composition to another composition that has a more acidic pH, and/or allowing the composition to decrease its pH by means of natural processes, as required by Claim 15.




Wolf et al. teaches a protease from the peptidase family S53, KumaMax/Kuma030 (a mutant Kumamolisin-AS comprising insertions and having increased activity and substrate specificity as compared to the respective wildtype kumamolisin, see Gordon et al., Pg. 20513, Abstract and Pg. 20515, Column 2, Lines 17-22) in a storage buffer comprising TRIS-HCl or HEPES at pH 7.5 (Pg. 13111, Column 1, Lines 14-16 and 50-52);
and an animal (swine) feed composition (bread, see Riven et al., Pg. 5, Lines 2-7), initially at a pH of 7.0, and containing the buffer sodium bicarbonate in a concentration suitable to maintain the pH of the composition at a value of 7 (≥ 5), 
then acidifying the composition by adding HCI to reduce the pH to approximately 4.5 (≤ 5) and adding the Kuma030 protease,
and simulating digestion in the digestive tract (Pg. 13110, Column 1, Lines 15-28 and Pg. 13111, Column 2, Lines 41-53), and reading on Claims 1 in part, 2, 14 and 15.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the protease/feed composition of the ‘507 Application with the method of Wolf et al. of activation of the S53 by decreasing the pH of the composition to ≤ 5 by addition of HCl to the composition because this is no more than the application of a known technique (simulation of animal digestion on a feed/protease composition by lowering the pH) to a known product (feed/protease composition) ready for improvement to yield predictable results.  


The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to activate the protease in the feed composition.  There would have been a reasonable expectation of success in making this modification because the ‘507 Application is drawn to a protease/feed composition and the Wolf reference already performs a simulation of the conditions of the digestive tract of an animal (activating S53 protease by adding HCl to achieve a pH of ≤ 5 on the S53 protease/feed composition to activate the protease.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the instant application is the earlier filed of the two co-pending applications and the later filed application is currently rejected, therefore the rejection should be withdrawn (Remarks, Pg. 14, Lines 8-21).

This is not found to be persuasive for the following reasoning, the current claims are not currently allowable and therefore the rejection remains in effect.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 14 and 15 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Wolf et al. (2015) as evidenced by Gordon et al. (2012) and Riven et al. (2014), all of record.

Wolf et al. teaches a protease from the peptidase family S53, KumaMax/Kuma030 (a mutant Kumamolisin-AS comprising insertions and having increased activity and substrate specificity as compared to the respective wildtype kumamolisin, see Gordon et al., Pg. 20513, Abstract and Pg. 20515, Column 2, Lines 17-22) in a storage buffer comprising TRIS-HCl or HEPES at pH 7.5 (Pg. 13111, Column 1, Lines 14-16 and 50-52);
and an animal (swine) feed composition (bread, see Riven et al., Pg. 5, Lines 2-7), initially at a pH of 7.0, and containing the buffer sodium bicarbonate in a concentration suitable to maintain the pH of the composition at a value of 7 (≥ 5), 
then acidifying the composition by adding HCI to reduce the pH to approximately 4.5 (≤ 5) and adding the Kuma030 protease,
and simulating digestion in the digestive tract (Pg. 13110, Column 1, Lines 15-28 and Pg. 13111, Column 2, Lines 41-53), and reading on Claims 1 in part, 2, 14 and 15.

Wolf et al. did not teach a feed composition at a pH of ≥ 5 which also contains the Kuma030 protease and buffer to maintain the pH of the composition at a value of ≥ 5, and wherein the composition has increased stability and/or storage life, as now required by Claim 1.




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Wolf et al. which taught a feed composition at a pH of ≥ 5 and a buffer to maintain the pH of the composition at a value of ≥ 5 to include the Kuma030 protease in the feed composition prior to acidification because the reference indicates that it was known to store the protease at a pH of greater than 5 (pH of 7.5) in an inactive state and that the protease is activated by lowering the pH to ≤ 5 (pH of 4.5).  Further, it is prima facie obvious to select any order of mixing ingredients or selecting any order of performing process steps in the absence of any new or unexpected results.  The MPEP states:
See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because it would eliminate the need to add the protease after acidification/activation.  There would have been a reasonable expectation of success in making this modification because the reference teaches that the protease was known to be inactive and stable in buffered compositions at pH ≥ 5 and can be combined with a feed composition and activated at pH of ≤ 5.



With regard to the limitations of instant Claim 8, that the pH is caused by the protein expression as such, or by the cultivation conditions or fermentation conditions, this is a characteristic feature of the preparation of the protease/feed composition.  As the protease/feed composition of Wolf et al. is the same as the instant protease/feed composition, it would be expected to have the same properties even if prepared in another manner.  The MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

With regard to the limitations of instant Claims 9 and 1, respectively, that the protease remains inactive at a pH of ≥ 5 and wherein the composition has increased stability or storage life, these are characteristic features of the claimed protease/feed composition.  
As the protease/feed composition of Wolf et al. is the same as the instant protease/feed composition it would be expected to have the same properties.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments

Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the composition of Wolf comprising the Kuma030 peptidase is never at a pH of ≥ 5 and the bread slurry (feed) is lowered from a pH of 7 to a pH of 4.5 before the addition of the protease, and thus does not meet the newly claimed limitations of Claim 1.  The Applicant assert that there would be no motivation to combine the teachings of Wolf, Riven and Gordon because subjecting the protease to a pH of ≥ 5 would inactivate the protease (Remarks, Pg. 16, Lines 31-32 and Pg. 17, Lines 1-4 and Pg. 19, Lines 20-31 and Pg. 20, Lines 1-32 and Pg. 21, Lines 1-10).

This is not found to be persuasive for the following reasons, as discussed in the new rejection above, while the Wolf reference does not anticipate the claimed invention, the cited prior art nevertheless makes the claims obvious.  As discussed above, the ordinary artisan would have been motivated to modify the teachings of Wolf to add the protease to a feed composition at a pH of ≥ 5 because this would keep the protease inactive until such time as an active protease is desired by the practitioner, as well as eliminate the step of adding the protease after acidification of the feed product. 


Claims 1-3, 8, 9, 14 and 15 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Wolf et al. (2015) as evidenced by Gordon et al. (2012) and Riven et al. (2014) as applied to Claims 1, 2, 8, 9, 14 and 15 above, and further in view of Gupta et al. (2015), all of record.

Wolf et al. did not teach wherein the composition further comprises a phytase, as required by Claim 3.

Gupta et al. teaches that phytic acid is the major storage form of phosphorous in cereals, legumes, oil seeds and nuts.  Phytic acid is known as a food inhibitor which chelates micronutrient and prevents it to be bioavailable for monogastric animals, including humans, because they lack enzyme phytase in their digestive tract (Pg. 676, Abstract), and teaches the use of phytase as a feed pre-treatment to remove phytic acid and increase phosphorus bioavailability and the nutritive value of feed (Pg. 680, Column 2, Lines 41-47).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Wolf et al. of S53
Protease, buffer and feed to include a phytase as taught by Gupta et al. because this is no more than the use of a known technique (addition of phytase to a feed composition) to improve a similar product (enzyme/feed composition) in the same way (increase
phosphorus bioavailability and the nutritive value of feed).  

The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (C) Use of known technique to improve similar devices (methods, or products) in the same way

There would have been a reasonable expectation of success because both references are drawn to the same field of endeavor, that is, enzyme and feed compositions.

Response to Arguments

Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 

The Applicant argues that that the composition of Wolf comprising the Kuma030 peptidase is never at a pH of ≥ 5 and the bread slurry (feed) is lowered from a pH of 7 to a pH of 4.5 before the addition of the protease, and thus does not meet the newly claimed limitations of Claim 1.  Applicant further asserts that Gordon et al., Riven et al. and Gupta et al. do not remedy this alleged deficiency (Remarks, Pg. 21, Lines 14-30 and Pg. 22, Lines 1-19). 
This is not found to be persuasive for the following reasons, as discussed in the new rejection above, while the Wolf reference does not anticipate the claimed invention, the cited prior art nevertheless makes the claims obvious.  

The Applicant argues that the claimed composition has unexpectedly beneficial properties of:  1) that a feed composition comprising a protease from Peptidase family S53 maintained at a pH of ≥ 5 does not significantly affect the protease, citing Paragraphs [0048] and [0052] (Remarks, Pg. 23, Lines 11-14).

This is not found to be persuasive for the following reasons, it was already known at the time of the invention that enzyme/buffer compositions at pH of ≥ 5 (e.g. 7 and above) are suitable for storing and maintaining said enzyme in an inactive state, therefore the result when combining the enzyme/buffer with a feed is neither surprising or unexpected.

The Applicant argues it was also found that the protease is protected from autocatalytic activation and avoiding degradation of other enzymes in the composition (Remarks, Pg. 23, Lines 14-17).




In response to Applicant's argument that maintaining the composition at a pH of ≥ 5 prevents autocatalytic degradation of the protease or other enzymes in the composition, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The Applicant argues that even under long-term storage at pH of ≥ 5, the protease can still be activated in an acid environment and therefore the capacity of autoactivation remains unaffected even after long-term storage (Remarks, Pg. 23, Lines 17-23).

This is not found to be persuasive for the following reasons, it was already known at the time of the invention that enzyme/buffer compositions at pH of ≥ 5 (e.g. 7 and above) are suitable for storing and maintaining said enzyme in an inactive state until use (indefinitely) and that said enzyme is re-activated upon exposure to acid conditions, therefore the result when combining the enzyme/buffer with a feed is neither surprising or unexpected.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/13/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653